Title: From John Adams to George Washington, 11 January 1790
From: Adams, John,United States Senate
To: Washington, George



Sir.
United States In Senate January. 11th. 1790

Address of the Senate of the United States to the President of the United States in answer to his Speech—
We the Senate of the United States return our thanks for your Speech delivered to both Houses of Congress. The accession of the State of North Carolina to the Constitution of the United States gives us much pleasure; and we offer you our congratulations on that event, which at the same time adds strength to our Union, and affords a proof that the more the Constitution has been considered the more the goodness of it has appeared. The information which we have received that the measures of the last Session have been as satisfactory to our Constituents as we had reason to expect from the difficulty of the work in which we were engaged—will afford us much consolation and encouragement in resuming our deliberations in the present Session for the public good; and every exertion on our part shall be made to realize and secure to our Country those blessings which a gracious Providence has placed within her reach.—
We are persuaded that one of the most effectual means of preserving peace, is to be prepared for War; and our attention shall be directed to the objects of common defence and to the adoption of such plans as shall appear the most likely to prevent our dependence on other countries for essential supplies.—In the arrangements to be made respecting the establishment of such Troops as may be deemed indispensable, we shall with pleasure provide for the comfortable support of the Officers and Soldiers, with a due regard to œconomy—We regret that the pacific measures adopted by Government with regard to certain hostile Tribes of Indians, have not been attended with the beneficial effects towards the Inhabitants of our Southern and Western Frontiers, which we had reason to hope; and we shall chearfully co-operate in providing the most effectual means for their protection, and if necessary for the punishment of Aggressors.—The uniformity of Currency and of its Weights and Measures, the introduction of new and useful inventions from abroad, and the exertions of skill and genius in producing them at home; the facilitating the communication between the distant parts of our country by means of the Post-Office and Post-Roads, a provision for the support of the Department of foreign affairs, and a uniform rule of naturalization by which Foreigners may be admitted to the rights of Citizens are objects which shall receive such early attention as their respective importance requires.—Literature and Science are essential to the preservation of a free Constitution the measures of Government should therefore be calculated to strengthen the confidence that is due to that important truth.—Agriculture, Commerce, and Manufactures forming the Basis of the Wealth and strength of our confederated Republic, must be the frequent subject of our deliberation; and shall be advanced by all proper means in our power.—Public credit being an object of great importance, we shall chearfully cooperate in all proper measures for its support.—Proper attention shall be given to such papers and estimates as you may be pleased to lay before us. Our cares and efforts shall be directed to the wellfare of our Country and we have the most perfect dependence upon your co-operating with us on all occasions in such measures as will insure to our Fellow-Citizens, the blessings, which they have a right to expect from a free, efficient and equal Government—
(signed)
John Adams. {Vice President  of the United States  and President of the Senate}